                                                                                                 Exhibit
10-4

 
 
Loan Agreement


This Loan Agreement (“Agreement”) is made effective the 10/11/2010.


BETWEEN:
 
Zenith Estates, Inc (the “Lender”), a corporation organized and existing
under the laws of the state of Nevada, with its head office located at:
 
405 Lexington Avenue, #2628
New York, NY 10174
 
AND:
 
QLotus Holdings, Inc (the “Borrower”), a corporation organized and
existing under the laws of the state of state of Nevada, with its head office
located at:
 
500 North Dearborn Street, Suite 605
Chicago, Illinois 60654
 





1.           LOAN DETAILS


Zenith Estates, Inc will advance an additional $150,000 in two separate tranches
of $75,000 each
with the following understandings:


1.           The first $75,000 will be made available upon signing this Loan
Agreement (within 3
business days).


1.1.  
The Borrower will formalize its board, sign up and pay for DTCC (Depository
Trust & Clearing Corporation) so that the sheets are forthcoming as soon as
possible to the company and to Zenith Estates, Inc.



1.2.  
The Borrower will be responsible for paying auditing firm(s) to keep quarterly
filings up to date and on time.



1.3.  
The Borrower proceeds with filing registration for not less than 1 million
shares of common stock for the United Securities of Switzerland AG transaction.



1.4.  
The Borrower agrees to issue bond(s) and or common stock to secure all funds
already advanced by Zenith Estates, Inc. to QLotus Holdings, Inc. (list will be
detailed and delivered).





2. The second $75,000 will be transferred within 3 business day of Zenith
Estates, Inc (or designee) receiving confirmation of the above mentioned items
and actual physical bond(s) and or common stock securing all advances to date,
along with the secured instrument(s), letter from auditing firm(s) and SEC
counsel stating they are proceeding and documenting payment(s) to them all or in
part.


3. QLotus Holdings, Inc. shall pass a resolution to state that any issuance of
stock, options, warrants or any capital changes to the structure of the company
QLotus Holdings, Inc must be accompanied by the signature of one of the
corporate officers and current corporate counsel Brenton Homer Esq.  A copy of
the Board Resolution documenting any changes will be entered into the Corporate
Minutes of QLotus Holdings, Inc. and a copy shall be sent to Brenton Homer Esq.
and Pacific Stock Transfer Agency.


4. An outside comptroller will be appointed by QLotus Holdings, Inc. (suggested
by Corporate Counsel on a consu1ting basis month to month not to exceed $5,000 a
month) and said comptroller will sign and/or authorize all expenditures
checks/wires along with the signature of Robert Daskal, CFO. Therefore, it will
be required that all expenses over $1,000 be approved by Robert Daskal, CFO and
the outside comptroller.  A Board resolution to that effect will be signed and
entered into THE Corporate Minutes of QLotus Holdings, Inc.




2.           RESPONSIBILITY


Although this Agreement may be signed below by more than one person, Borrower
understands that we are each as individuals responsible for paying back the full
amount.




3.           BREAKDOWN OF LOAN


Amount of Loan:                                           $150,000 in two
tranches of $75,000
Other (Describe):                                           Loan to be disbursed
based on satisfying requirements above.
Total of payments:
Described in the Letter of Intent with United Securities of Switzerland AG



4.  
REPAYMENT I PROMISE TO PAY



The payback terms of the $150,000 are to be deducted from the funds advanced
under the executed Agreement with United Securities of Switzerland AG at a rate
of not less than $75,000/tranche(s) assuming United Securities of Switzerland
funds in $150,000 tranches as per the Letter of Intent.


6.           CO-BORROWERS


If Borrower is signing this Agreement as a co-borrower, Borrower agrees to be
equally responsible with the Borrower of this loan.










LENDER
 
 
 
 
/s/ John J. Fasola ____________________________________
Authorized Signature
 
 
John J. Fasola, President/CEO ____________________________________
Print Name and Title
 
10/11/2010
____________________________________
Date
 
BORROWER
 
 
 
 
/s/ Marckensie Theresias ______________________________________
Authorized Signature
 
 
Marckensie Theresias, Chairman/CEO  _____________________________________
Print Name and Title
 
10/12/2010
_____________________________________
Date



 
 
 
 